 

Exhibit 10.36

 

[g201503112048392874878.jpg]

NOTICE OF GRANT OF RESTRICTED STOCK UNIT

(Performance-Based)

Pursuant to the terms and conditions of the Parsley Energy, Inc. 2014 Long Term
Incentive Plan, attached as Appendix A (the “Plan”), and the associated
Restricted Stock Unit Agreement, attached as Appendix B (the “Agreement”), you
are hereby granted an award to receive the number of Restricted Stock Units set
forth below whereby each Restricted Stock Unit represents the right to receive
one share of Stock, plus rights to certain Dividend Equivalents described in
Section 3 of the Agreement, subject to certain restrictions thereon, and under
the terms and conditions set forth below, in the Agreement, and in the Plan (the
“Restricted Stock Units”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Plan.

 

Grantee:

______________________

 

 

Date of Grant:

________________ (“Date of Grant”)

 

 

Target Number of Restricted Stock Units:

____________ (“Target Number of RSUs”)

 

 

Vesting Schedule:

Subject to the terms and conditions of the Agreement and the Plan, the
proportion of the Target Number of RSUs earned under this Notice of Grant of
Restricted Stock Unit shall be calculated in accordance with Appendix C;
provided, however, that such restrictions will expire, the Restricted Stock
Units will vest, and Stock will become issuable with respect to the Restricted
Stock Units under the circumstances enumerated in Appendix C only if you remain
in the employ of or a service provider to the Company or its Subsidiaries
continuously from the Date of Grant through the end of the Performance Period
(as defined below), except as otherwise provided in Section 7 of the
Agreement.  The period over which the Company’s performance will be measured for
purposes of applying the methodology set forth in Appendix D shall be from
[____] to [____] (the “Performance Period”).

You and the Company hereby acknowledge receipt of the Restricted Stock Units
issued on the Date of Grant indicated above, which have been granted under the
terms and conditions contained herein and in the Plan and the Agreement.

You acknowledge and agree that (a) you are not relying upon any written or oral
statement or representation of the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with your execution
of this Notice of Grant of Restricted Stock Unit and your receipt and holding of
and the vesting of the Restricted Stock Units, and (b) in deciding to enter into
this Agreement, you are relying on your own judgment and the judgment of the
professionals of your choice with whom you have consulted.  You hereby release,
acquit and forever discharge the Company Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with your execution
of the Agreement and your receipt and holding of and the vesting of the
Restricted Stock Units.

In addition, you are consenting to receive documents from the Company and any
plan administrator by means of electronic delivery, provided that such delivery
complies with the rules, regulations, and guidance issued by the Securities and
Exchange Commission and any other applicable government agency.  This consent
shall be effective for the entire time that you are a participant in the Plan.

You further acknowledge receipt of a copy of the Plan and the Agreement and
agree to all of the terms and conditions of the Plan and the Agreement which are
incorporated herein by reference.  

 

Attachments:

Appendix A – Parsley Energy, Inc. 2014 Long Term Incentive Plan

 

Appendix B – Restricted Stock Unit Agreement

 

Appendix C – Performance Vesting Criteria and Methodology

 

 

 

1

--------------------------------------------------------------------------------

 

Appendix A

Parsley Energy, Inc. 2014 Long Term Incentive Plan

 

 

 

 

--------------------------------------------------------------------------------

 

Appendix B

Restricted Stock Unit Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

Appendix C

Performance Vesting Criteria and Methodology

This Appendix C to this Notice of Grant of Restricted Stock Unit contains the
performance requirements and methodology for the vesting of the Restricted Stock
Units.  Capitalized terms used but not defined herein or in the Notice of Grant
of Restricted Stock Unit shall have the same meaning assigned to them in the
Agreement or the Plan.

A.  Performance Criteria

 

[_________________________]

B.  Threshold(s)

 

[_________________________]

C. Additional Factors or Information Regarding Performance Vesting Methodology

 

[_________________________]

 